                                                                        FILED
                                                               CLERK, U.S. DISTRICT COURT


 1   NICOLA T. HANNA                                    December 5, 2020
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney                CENTRAL DISTRICT OF CALIFORNIA
 3   Chief, Criminal Division                                        CD
                                                       BY: ___________________ DEPUTY
     JEFFREY M. CHEMERINSKY (Cal. Bar No. 270756)
 4   Assistant United States Attorney
     Deputy Chief, Violent & Organized Crimes Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6520
 7        Facsimile: (213) 894-0141
          E-mail:    jeffrey.chemerinsky@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,                No.      5:20-mj-00639-DUTY -1
13              Plaintiff,                    GOVERNMENT’S NOTICE OF REQUEST FOR
                                              DETENTION
14                    v.

15   GREGORY JOHNSON,

16              Defendant.

17

18        Plaintiff, United States of America, by and through its counsel
19   of record, hereby requests detention of defendant and gives notice of
20   the following material factors:
21        1.    Temporary 10-day Detention Requested (§ 3142(d)) on the
22              following grounds:
23             a.   present offense committed while defendant was on release
24                  pending (felony trial),
25             b.   defendant is an alien not lawfully admitted for
26                  permanent residence; and
27

28
 1        c.    defendant may flee; or

 2        d.    pose a danger to another or the community.

 3   2.    Pretrial Detention Requested (§ 3142(e)) because no

 4         condition or combination of conditions will reasonably

 5         assure:

 6         a.    the appearance of the defendant as required;

 7         b.    safety of any other person and the community.

 8   3.    Detention Requested Pending Supervised Release/Probation

 9         Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10         § 3143(a)):

11         a.    defendant cannot establish by clear and convincing

12               evidence that he/she will not pose a danger to any

13               other person or to the community;

14         b.    defendant cannot establish by clear and convincing

15               evidence that he/she will not flee.

16   4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17         § 3142(e)):

18         a.    Title 21 or Maritime Drug Law Enforcement Act (“MDLEA”)

19               (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20               greater maximum penalty (presumption of danger to

21               community and flight risk);

22         b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or

23               2332b(g)(5)(B) with 10-year or greater maximum penalty

24               (presumption of danger to community and flight risk);

25         c.    offense involving a minor victim under 18 U.S.C.

26               §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27               2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),

28

                                   2
 1             2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2             to community and flight risk);

 3        d.   defendant currently charged with an offense described

 4             in paragraph 5a - 5e below, AND defendant was

 5             previously convicted of an offense described in

 6             paragraph 5a - 5e below (whether Federal or

 7             State/local), AND that previous offense was committed

 8             while defendant was on release pending trial, AND the

 9             current offense was committed within five years of

10             conviction or release from prison on the above-

11             described previous conviction (presumption of danger to

12             community).

13   5.   Government Is Entitled to Detention Hearing Under § 3142(f)

14        If the Case Involves:

15        a.   a crime of violence (as defined in 18 U.S.C.

16             § 3156(a)(4)), a violation of 18 U.S.C. § 1591, or

17             Federal crime of terrorism (as defined in 18 U.S.C.

18             § 2332b(g)(5)(B)) for which maximum sentence is 10

19             years’ imprisonment or more;

20        b.   an offense for which maximum sentence is life

21             imprisonment or death;

22        c.   Title 21 or MDLEA offense for which maximum sentence is

23             10 years’ imprisonment or more;

24        d.   any felony if defendant has two or more convictions for

25             a crime set forth in a-c above or for an offense under

26             state or local law that would qualify under a, b, or c

27

28

                                  3
 1                  if federal jurisdiction were present, or a combination

 2                  or such offenses;

 3             e.   any felony not otherwise a crime of violence that

 4                  involves a minor victim or the possession or use of a

 5                  firearm or destructive device (as defined in 18 U.S.C.

 6                  § 921), or any other dangerous weapon, or involves a

 7                  failure to register under 18 U.S.C. § 2250;

 8             f.   serious risk defendant will flee;

 9             g.   serious risk defendant will (obstruct or attempt to

10                  obstruct justice) or (threaten, injure, or intimidate

11                  prospective witness or juror, or attempt to do so).

12        6.   Government requests continuance of _____ days for detention

13             hearing under § 3142(f) and based upon the following

14             reason(s):

15

16

17

18

19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                        4
 1      7.   Good cause for continuance in excess of three days exists in

 2           that:

 3

 4

 5

 6

 7

 8   Dated: December 5, 2020       Respectfully submitted,
 9                                 NICOLA T. HANNA
                                   United States Attorney
10
                                   BRANDON D. FOX
11                                 Assistant United States Attorney
                                   Chief, Criminal Division
12

13                                       /s/ Jeffrey M. Chemerinsky
                                   JEFFREY M. CHEMERINSKY
14                                 Assistant United States Attorney
15                                 Attorneys for Plaintiff
                                   UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                    5
